Citation Nr: 0021725	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  86-13 990	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a generalized 
anxiety disorder with depression.

2.  Entitlement to an increased rating for a ruptured lumbar 
disc, currently evaluated as 40 percent disabling.

(The issues of entitlement to an increased rating for major 
depression with associated anxiety, currently evaluated as 50 
percent disabling; entitlement to an effective date earlier 
than February 3, 1992, for the assignment of a 50 percent 
rating for major depression with associated anxiety; 
entitlement to an effective date earlier than September 16, 
1992, for the assignment of a 60 percent rating for a 
ruptured lumbar disc, L5-S1, with chronic active right L4 and 
L5 radiculopathy; and entitlement to an effective date 
earlier than September 16, 1992, for the award of a total 
rating for compensation purposes based on individual 
unemployability due to service-connected disorders, are the 
subjects of a separate appellate decision.)



REPRESENTATION

Appellant represented by:	Octavio A. Diaz-Negron, 
Attorney


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1981 by the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection for a 
generalized anxiety disorder with depression was denied, and 
in which a 40 percent rating for the veteran's service-
connected lumbar disorder was assigned a temporary total (100 
percent) rating, from February 9, 1981, through March 31, 
1981, after which the 40 percent rating again became 
effective.

The Board, in September 1986, denied both the veteran's claim 
for service connection for a generalized anxiety disorder 
with depression, and for a rating greater than 40 percent for 
his back disability.  In August 1998, his accredited 
representative requested that the Board reconsider its 
September 1986 decision.  This motion was granted in August 
1999 by the Vice Chairman of the Board.  The decision 
rendered herein replaces the Board's September 1986 decision, 
and constitutes its final decision on the matters on appeal.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's generalized anxiety disorder with 
depression is shown to have been aggravated by his service-
connected back disorder.

3.  A ruptured lumbar disc has been manifested primarily by 
spasms and radiculopathy.  It has been productive of 
pronounced intervertebral disc syndrome.

4.  Neither vertebral fracture residuals nor complete bony 
fixation of the spine have been shown.

5.  A low back surgical scar is discolored, mildly adherent, 
moderately disfiguring, and non-keloid.  It has not been 
shown to be poorly nourished with repeated ulceration, tender 
and painful on objective demonstration, or productive of 
lower back function limitation.


CONCLUSIONS OF LAW

1.  A generalized anxiety disorder with depression is 
proximately due to or the result of a service-connected back 
disorder.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.310(a) (1999).

2.  The criteria for a rating of 60 percent, but no greater 
than 60 percent, for a ruptured lumbar disc are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.31, 
4.40, 4.71a, 4.118, Diagnostic Codes 5285, 5286, 5289, 5292, 
5293, 7803, 7804, 7805 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  (With regard to the veteran's claim for an 
increased rating for a ruptured lumbar disc, see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (application of the well-
grounded standard for claims for increased compensation).)  
He has not alleged the existence of any records of probative 
value that may be obtained and which are not already 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.  

I.  Service Connection for a Generalized anxiety disorder 
with depression

The veteran contends, essentially, that he has a generalized 
anxiety disorder with depression that was caused by his 
service-connected back disorder, and for which service 
connection should accordingly be assigned.  After a review of 
the record, the Board finds that his contentions are 
supported by the evidence, and that service connection for a 
generalized anxiety disorder with depression, on the basis 
set forth below, is appropriate.

The veteran's service medical records do not indicate that a 
generalized anxiety disorder with depression of any kind had 
been manifested during his period of active service.  The 
report of his separation medical examination, dated in July 
1972, shows that his psychiatric state was clinically 
evaluated as normal, and does not reflect any complaints of 
mental or nervous problems, or history thereof.  Likewise, 
the report of a VA examination conducted in December 1972 
indicates that he did not claim any neuropsychiatric 
disorders.


Medical records dated thereafter, however, include findings 
to the effect that the veteran's back disorder, for which 
service connection had been in effect since the day following 
his separation from service, had affected his mental status.  
The report of a private psychiatric evaluation, dated in 
September 1980, shows that he had has not worked since 
undergoing a laminectomy in 1979, and as a consequence had 
become progressively nervous, anxious, depressed, and 
lachrymose.  The same private examiner, in the report of a 
November 1981 psychiatric evaluation, indicated that, as the 
veteran's back condition had worsened, the veteran had become 
"progressively and extremely depressed."  The report of a 
psychiatric examination conducted in October 1982 by another 
private psychiatrist indicates findings to include the fact 
that the veteran exhibited a degree of invalidism that had 
been created by his "original physical problem" (that is, his 
back disorder), that had generated deep-seated emotional 
dependencies.

Similar conclusions were reached by VA medical personnel.  An 
outpatient treatment record dated in May 1986 shows that the 
veteran's medical condition was deemed to be a significant 
stressor regarding his mental health.  A January 1992 
psychotherapy report indicates that the veteran's emotional 
problem, diagnosed as a severe generalized anxiety disorder 
alternating with a major depression, was secondary to his 
back condition and its manifestations.  A February 1992 VA 
outpatient record notes that the veteran had been accorded 
treatment at a VA mental health clinic for 10 years due to 
depression secondary to low back pain, and to his inability 
to work and support his family.  

Several medical records indicate conclusions by examiners to 
the effect that the veteran tended to exaggerate his 
symptoms.  However, the clinical record clearly establishes 
that his back disorder is deemed, to at least some degree, to 
have either caused or aggravated his generalized anxiety 
disorder with depression.  The United States Court of Appeals 
for 

Veterans Claims, formerly the United States Court of Veterans 
Appeals (Court), has held that,

[p]ursuant to [38 U.S.C.A.] § 1110 and 
[38 C.F.R.] § 3.310(a), when aggravation 
of a veteran's non-service-connected 
condition is proximately due to or the 
result of a service-connected condition, 
such veteran shall be compensated for the 
degree of disability (but only that 
degree) over and above the degree of 
disability prior to the aggravation.

Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

It therefore follows, under the legal standard enunciated by 
the Court in Allen, that service connection for the veteran's 
generalized anxiety disorder with depression, as aggravated 
by his service-connected back disorder, is warranted on a 
secondary basis.  See 38 C.F.R. § 3.310(a) (1999).

II.  An Increased Rating for a Ruptured Lumbar Disc

Service connection for a back disorder was granted by the San 
Juan RO in a January 1973 rating decision following review of 
evidence that included the veteran's service medical records 
and the report of a December 1972 VA examination.  The RO 
noted that his service medical records showed that he had 
been accorded treatment during service for back complaints, 
with a diagnosis of myofascial strain, and that residuals of 
fibromyositis of the left lumbar paravertebral area were 
indicated on VA examination.  A 20 percent rating was granted 
for a disorder characterized for rating purposes as 
paravertebral lumbar fibromyositis, effective as of August 
12, 1972, the day following the date of his separation from 
service.  In subsequent rating actions, this rating was 
reduced to noncompensable, and then 

raised, first to 20 percent and then to 40 percent; that 40 
percent rating has been in effect, excluding a period during 
which a temporary total rating was assigned pursuant to 
38 C.F.R. § 4.29, since December 1979.

It must be noted, prior to any analysis of this claim, that a 
60 percent rating for the veteran's back disorder was 
subsequently granted by VA, with an effective date of 
September 16, 1992.  The Board's analysis of this claim will, 
accordingly, encompass the evidence dated prior to that date.  
(It is also noted that the veteran is seeking the assignment 
of an effective date earlier than September 16, 1992, for the 
award of that 60 percent rating.  That matter, as indicated 
above, will be discussed in a separate appellate decision.)

The veteran contends, essentially, through his 
representative's motion for reconsideration, that his back 
disorder, which was characterized in September 1986 as a 
ruptured lumbar disc, was more severe than indicated by the 
40 percent rating that was in effect, and that an increased 
rating is warranted.  After a review of the record, the Board 
finds that the veteran's contentions are supported by the 
evidence, and that a rating of 60 percent for his service-
connected back disorder is appropriate.  (Again, the Board 
notes that a 60 percent rating was subsequently assigned by 
VA, effective as of September 16, 1992.)

The severity of a service-connected disorder is ascertained, 
for VA rating purposes, by the application of rating criteria 
set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1999) (Schedule).  Under these criteria, the 40 
percent rating that was in effect for the veteran's ruptured 
lumbar disc contemplated favorable lumbar spine ankylosis 
(Diagnostic Code 5289), severe limitation of lumbar spine 
motion (Diagnostic Code 5292), severe intervertebral disc 
syndrome (Diagnostic Code 5293), or severe lumbosacral strain 
(Diagnostic Code 5295).  A rating greater than 40 percent for 
a lumbar disorder would have been appropriate for unfavorable 
lumbar spine ankylosis (Diagnostic Code 5289), for which a 50 
percent rating would have been warranted.  In addition, a 60 
percent rating could have been 

assigned for vertebral fracture residuals (Diagnostic Code 
5285), for complete bony fixation of the spine at a favorable 
angle (Diagnostic Code 5286), or for pronounced 
intervertebral disc syndrome (Diagnostic Code 5293).  See 
38 C.F.R. § 4.71a (1999).

The medical evidence did not demonstrate the presence of 
lumbar spine ankylosis; the reports of clinical examinations 
of the veteran's lumbar spine show that lumbar spine motion, 
albeit limited, was possible.  Likewise, the evidence did not 
demonstrate the presence of either vertebral fracture 
residuals or of complete bony fixation of the spine.  The 
Board therefore finds that a 50 percent rating under 
Diagnostic Code 5289, or 60 percent ratings under either 
Diagnostic Codes 5285 or 5286, would not have been 
appropriate.

However, as indicated above, a 60 percent rating can also be 
assigned for intervertebral disc syndrome that is productive 
of pronounced impairment.  The Schedule, at Diagnostic Code 
5293, stipulates that intervertebral disc syndrome is deemed 
to be pronounced in nature when it is manifested by 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief.

The medical evidence demonstrates that the criteria for a 60 
percent rating for the veteran's ruptured lumbar disc, in 
accordance with Diagnostic Code 5293, were satisfied.  A 
February 1984 VA clinical record shows that right ankle jerk 
was absent, and that an impression of chronic low back 
syndrome with periodic radiculopathy was rendered.  The 
report of a private examination, dated in February 1982, 
shows that, in addition to lumbar radiculopathy, lumbosacral 
spasms and pain was discerned.  An undated private medical 
record, received by VA in April 1981, indicates that L4-L5 
radiculopathy was identified.  In addition, the Board notes 
that 

medical records dated subsequent to September 16, 1992, when 
a 60 percent rating for the veteran's back disorder became 
effective, also demonstrate the presence of lumbar 
radiculopathy.  

In brief, the Board finds that the evidence demonstrated the 
presence of symptoms that satisfied, prior to September 16, 
1992, the criteria for a 60 percent rating for intervertebral 
disc syndrome under Diagnostic Code 5293.  In reaching this 
conclusion, the Board takes into account the functional 
impairment resulting from this disability, and recognizes 
that the veteran's service-connected back disability had been 
productive of such impairment.  See 38 C.F.R. § 4.40 (1999); 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evidence, however, does not demonstrate that a rating 
greater than 60 percent can be assigned.  Pursuant to the 
Schedule, ratings higher than 60 percent are appropriate for 
vertebral fracture residuals that include cord involvement, 
the need to be bedridden, or requiring the use of long leg 
braces (Diagnostic Code 5285), or complete bony fixation of 
the spine at an unfavorable angle (Diagnostic Code 5286).  As 
indicated above, the evidence does not demonstrate the 
presence of symptoms that were deemed to constitute vertebral 
fracture residuals, or that the spine is ankylosed (complete 
bony fixation).  Accordingly, a rating greater than 60 
percent cannot be awarded.

Finally, the Board notes that the Court has held that the 
prohibition against "pyramiding," whereby the evaluation of 
the same disability under various diagnoses is to be avoided, 
does not apply in circumstances wherein different pathologies 
are encompassed by the characterization of the service-
connected disorder.  Esteban v. Brown, 6 Vet. App. 259 
(1994); see 38 C.F.R. § 4.14 (1999).  In the instant case, 
the Board acknowledges that the veteran underwent surgery on 
or about 1980 in order to alleviate the symptoms of his 
service-connected back disorder; it therefore follows, 
pursuant to Esteban, that the scar resulting from that 

surgery can be assigned a disability rating separate and 
distinct from the rating assigned for the orthopedic symptoms 
attributed to the back disorder.

Under the Schedule, superficial scars are deemed to be 10 
percent disabling when they are poorly nourished and 
repeatedly ulcerated (Diagnostic Code 7803), or are tender 
and painful on objective demonstration (Diagnostic Code 
7804).  In addition, a scar can be rated based on the 
resulting limitation of the function of the body part 
affected (Diagnostic Code 7805).  

In the case at hand, the medical evidence does not 
demonstrate that the veteran's lumbar scar is, or has been, 
of such severity or of such a nature as to warrant the 
assignment of a compensable evaluation.  The most recent 
evidence in which this scar is described, which is a VA 
clinical record dated in March 1984, indicates that the scar 
was 4 inches by 1/8th of an inch in length, was non-keloid in 
nature, and was discolored, mildly adherent, and moderately 
disfiguring.  However, neither this record, nor any other 
clinical record, shows that the scar was poorly nourished and 
repeatedly ulcerated, was tender and painful on objective 
demonstration, or otherwise limited the function of the body 
part affected.  In view of this evidence, the Board must 
conclude that a 10 percent rating for this scar, separate and 
distinct from the 60 percent rating assigned herein for the 
veteran's ruptured lumbar disc, is not appropriate.


ORDER

Service connection for a generalized anxiety disorder with 
depression is granted.  A rating of 60 percent, but no 
greater than 60 percent, for a ruptured lumbar disc is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.

(The issues of entitlement to an increased rating for major 
depression with associated anxiety, currently evaluated as 50 
percent disabling; entitlement to an effective date earlier 
than February 3, 1992, for the assignment of a 50 percent 

rating for major depression with associated anxiety; 
entitlement to an effective date earlier than September 16, 
1992, for the assignment of a 60 percent rating for a 
ruptured lumbar disc, L5-S1, with chronic active right L4 and 
L5 radiculopathy; and entitlement to an effective date 
earlier than September 16, 1992, for the award of a total 
rating for compensation purposes based on individual 
unemployability due to service-connected disorders, are the 
subjects of a separate appellate decision.)



  ______________________________	 
______________________________
            H. N. SCHWARTZ                                   
M. GALLAGHER
  Member, Board of Veterans' Appeals      Member, Board of 
Veterans' Appeals

		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

  ______________________________	 
______________________________
              M. D. LYON                                                 
L. SULLIVAN
  Member, Board of Veterans' Appeals      Member, Board of 
Veterans' Appeals

		
	J. MARTIN
	Member, Board of Veterans' Appeals





 

